         Case 1:20-cv-02829-SAG Document 18 Filed 02/11/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

SAIM SARWAR, Individually,               :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :              Case No. 1:20-cv-2829
                                         :
HOTEL GUNTER 2018 LLC, A Maryland        :
Corporation,                             :
                                         :
             Defendant.                  :
_______________________________________/ :

        OPPOSED MOTION FOR STAY OF PROCEEDINGS PENDING APPEAL

       Plaintiff, by and through undersigned counsel, hereby respectfully moves this Court for
an Order staying the instant proceedings pending disposition by the Fourth Circuit Court in the
appeal regarding Laufer v. Naranda Hotels, LLC, 20-2348, and Laufer v. Ft. Meade Hospitality,
LLC, 20-2347.
1.     Defendant filed a motion to dismiss in the instant action, arguing that Plaintiff lacks
       standing to sue. The issue is whether a court may impose a requirement of physical nexus
       or intent to book for a disabled plaintiff to have suffered injury when they review a
       hotel’s discriminatory online reservations system, or whether the deprivation of
       information mandated by statute constitutes a full injury in fact - with nothing additional
       required.
2.     This precise issue is on appeal to the Circuit Court in the above referenced appellate
       actions.
3.     As set forth below, district courts around the country are divided on the issue.
4.     Resolution of this issue by the Circuit Court is necessary before this Court can rule on
       Defendant’s motion.
5.     Plaintiff submits that Defendant will not be prejudiced by the granting of this motion.

                                        MEMORANDUM

         In Laufer v. Lily Pond, 2020 U.S. Dist. Lexis 244506 (W.D. Wis. 12/30/2020), one court
in the Western District of Wisconsin first issued an order to show cause, requiring the plaintiff to
file a memorandum to explain her standing to sue on precisely the same issue before this Court.
After briefing on the subject, the court ruled that plaintiff has standing to sue because she
suffered the complete harm of informational injury when she reviewed the defendant’s
discriminatory online reservations system and no intent to book a room is required.
         Critically, the court noted that because there was conflict of decisions among various
district courts around the country, that “this is one of the rare cases that warrants immediate
         Case 1:20-cv-02829-SAG Document 18 Filed 02/11/21 Page 2 of 3



review by the Seventh Circuit....[and] the failure to address the issue definitively upfront has real
world consequences.” Id. at *13.
        Indeed, a minority of courts have ruled that a disabled plaintiff does not suffer injury by
reviewing a hotel’s discriminatory online reservations system unless they intend to book a room
at the hotel or otherwise have some physical nexus. See, e.g. Laufer v. Naranda Hotels, LLC,
2020 U.S. Dist. LEXIS 235894, 2020 WL 7384726 (D. Md. Dec. 16, 2020); Laufer v. Galtesvar
OM, LLC, 2020 U.S. Dist. LEXIS 240714, 2020 WL 7416940 (W.D. Tex. Nov. 23, 2020), report
and recommendation adopted sub nom. Laufer v. Galtesvar OM, LLC., 2020 U.S. Dist. LEXIS
239829, 2020 WL 7416195 (W.D. Tex. Dec. 15, 2020); Laufer v. Laxmi & Sons, LLC, No.
119CV01501BKSML, 2020 U.S. Dist. LEXIS 79545, 2020 WL 2200207 (N.D.N.Y. May 6,
2020); Laufer v. Laxmi & Sons, LLC, No. 1:19-CV-1501, 2020 WL 6940734, at *1 (N.D.N.Y.
Nov. 19, 2020).
        On the other hand, a majority of courts considering the same issue have reached the
opposite conclusion. See Lily Pond, supra, Laufer v. U.L.S.T., LLC dba Waterfront Hotel &
Marina, 2020 U.S. Dist. LEXIS 206417 (N.D.Ill. 11/4/20); Parks v. Richard, 2020 U.S. Dist.
Lexis 86790 (M.D. Fla. 2020); Kennedy v. Gold Sun Hospitality, LLC, 8:18-cv-842-T-33CPT,
DE 23, at pp. 30-31, (M.D. Fla. June 18, 2018); Kennedy v. Swagath Hospitality, LLC, 0:19-cv-
60583-DPG, DE 27 (S.D. Fla. 1/2/2020);Kennedy v. Galleon Resort Condominium Assn, Inc., et
al., 19-cv-62421-CMA, DE 52 (S.D. Fla. 1/28/20);Kennedy v. WGA, 2:19-cv-0095-RWS, DE 16,
p. 9 (N.D. Ga. 11/5/2019); Poschmann v. Fountain TN, LLC, 2019 U.S. Dist. Lexis 159417, **4-
6 (M.D. Fla. 2019);Poschmann v. Coral Reef of Key Biscayne Developers, Inc., 2018 U.S. Dist.
Lexis 87457. *8 (S.D. Fla. 2018);Kennedy v. New Yorker Hotel, Miami, LLC, 0:18-cv-62897-
WPD, DE 34 (6/6/19); Kennedy v. Murnane, et al., 0:18-cv-63086-WPD, DE 10 (S.D. Fla.
3/5/19); Kennedy v. Italia, LLC, 0:19-cv-61938-MGC, DE 35 (S.D. Fla. 8/10/20); Kennedy v.
Nisha Inc., 2020 U.S. Dist. LEXIS 170829, *9 (M.D. Fla. 9/17/20; Kennedy v. Nila Investments,
LLC, 2:19-cv-90-LGW-BWC, DE 34 (S.D. Ga. 7/1/20).
        As a result of the above, the Lily Pond court certified the defendant’s motion for
interlocutory appeal and stayed further disposition of its proceedings pending resolution of the
issue on appeal by that Circuit Court. 2020 U.S. Dist. Lexis 244506, ** 13-14.
        Plaintiff submits that for the same reasons set forth in the Lily Pond decision, it is
appropriate to stay the instant proceedings until the Appellate Court of this Circuit rules on the
issue.
        WHEREFORE, Plaintiff respectfully requests that this Court stay all proceedings herein
until the Circuit Court has ruled on the issue.

                                      Respectfully submitted,
                                      /s/ Tristan W. Gillespie
                                      Tristan W. Gillespie, Esq.

                                      THOMAS B. BACON, P.A.
                                      600 Blakenham Court
                                      Johns Creek, GA 30022
                                      Tel: 404.276.7277
                                      gillespie.tristan@gmail.com
         Case 1:20-cv-02829-SAG Document 18 Filed 02/11/21 Page 3 of 3



                                     Certificate of Conference
I hereby certify that I conferred with counsel for Defendant and they did not consent to the instant
motion.
/s/ Tristan W. Gillespie
Tristan W. Gillespie, Esq.
